UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-1042



ELLAHI MALIK MEHR,

                                                             Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                             Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-238-806)


Submitted:   August 15, 2007                 Decided:   August 27, 2007


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Robert M. Price, LAW OFFICE OF ROBERT M. PRICE, Rockville,
Maryland, for Petitioner.   Peter D. Keisler, Assistant Attorney
General, Linda S. Wernery, Assistant Director, Angela N. Liang,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ellahi Malik Mehr, a native and citizen of Pakistan,

petitions for review of a decision of the Board of Immigration

Appeals    (“Board”)     affirming    the   immigration   judge’s     order   of

removal.       We deny the petition for review.

                Mehr first asserts that the immigration judge erred in

denying a fourth continuance to allow him to await approval of a

labor certification, and that the Board erred in affirming that

ruling.    An immigration judge “may grant a motion for continuance

for good cause shown.”         8 C.F.R. § 1003.29 (2007).       We review the

denial    of    a   motion   for   continuance   for   abuse   of   discretion.

Onyeme v. INS, 146 F.3d 227, 231 (4th Cir. 1998).                   In Lendo v.

Gonzales, __ F.3d __, 2007 WL 1982038 (4th Cir. July 10, 2007), we

concluded that the immigration judge’s refusal to grant even one

continuance to await the possible grant of a labor certification

was not an abuse of discretion.               Here, the immigration judge

granted Mehr three continuances to allow processing of the labor

certification.        Having informed Mehr that the third continuance

would be the last, the immigration judge refused to allow further

delay.    This denial does not constitute an abuse of discretion.

               Mehr also asserts that his prosecution by the Department

of Homeland Security resulted from his registration pursuant to the

National Security Entry-Exit Registration System (“NSEERS”), 8

U.S.C. §§ 1303, 1305 (2000), and that a decision to prosecute based


                                      - 2 -
on alienage, ethnicity, or religion violates his constitutional

rights to due process and equal protection.   We conclude that this

claim entitles Mehr to no relief.     See Kandamar v. Gonzales, 464

F.3d 65, 73-74 (1st Cir. 2006); Zafar v. U.S. Att’y Gen., 461 F.3d

1357, 1367 (11th Cir. 2006); Ahmed v. Gonzales, 447 F.3d 433, 439-

40 (5th Cir. 2006); Ali v. Gonzales, 440 F.3d 678, 681 n.4 (5th

Cir. 2006); see also 8 U.S.C.A. § 1252(g) (West 2005) (providing

courts have no jurisdiction to review Government’s decision to

“commence proceedings, adjudicate cases, or execute removal orders

against any alien under this chapter”).

          Accordingly, we deny Mehr’s petition for review.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                    PETITION DENIED




                              - 3 -